Case: 16-15136   Date Filed: 02/08/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15136
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 5:15-cv-00308-JSM-PRL



BARBARA MCCOURTNEY-BATES,

                                                          Plaintiff-Appellant,

                                 versus

JEFFREY J. DAWSY,
Citrus County Sheriff,
RONALD KEITH CZECHOWSKI,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (February 8, 2017)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
               Case: 16-15136     Date Filed: 02/08/2017   Page: 2 of 3


      Barbara McCourtney-Bates discovered in 2013 that Jeffrey Dawsy and

Ronald Czechowski had accessed her personal information stored on Florida’s

“Driver and Vehicle Information Database.” In 2015 she filed this lawsuit,

asserting claims against Dawsy and Czechowski under the Driver’s Privacy

Protection Act, 18 U.S.C. §§ 2721–2725, and 42 U.S.C. § 1983. The district court

granted summary judgment in favor of Dawsy and Czechowski, ruling that

McCourtney-Bates’ claims were time-barred. That was because the four-year

statute of limitations for both claims began to run when the information was

accessed, and about eight years had elapsed between the date Dawsy and

Czechowski accessed her information and the date McCourtney-Bates filed her

lawsuit. This is her appeal.

      As an initial matter, McCourtney-Bates’ briefs do not challenge the district

court’s grant of summary judgment to Dawsy and Czechowski on her § 1983

claim. That means that she has abandoned all arguments relating to that claim.

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–81 (11th Cir. 2014).

      As to her claim under the Driver’s Privacy Protection Act, McCourtney-

Bates does not challenge the district court’s conclusion that her claim is subject to

a four-year statute of limitations, that that limitations period began to run when the

violation occurred, and that more than four years passed between the date of the

violation and the date that she filed this lawsuit. Her sole contention is that the

                                           2
              Case: 16-15136     Date Filed: 02/08/2017    Page: 3 of 3


limitations period was equitably tolled until she discovered the violation in 2013

because a violation of the Act is “self-concealing.”

      That contention is foreclosed by our decision in Foudy v. Indian River

County Sheriff’s Office, Nos. 15-14646, 15-14659, 15-15015, __ F.3d __, 2017

WL 74696 (11th Cir. Jan. 9, 2017). The plaintiffs in that case, like McCourtney-

Bates here, asserted a claim under the Act because law enforcement officials had

unlawfully accessed their information on the Florida driver database. Id. at *1.

We held that “the illegal act of accessing the database without a legitimate purpose

does not by necessity involve a deception, misrepresentation, trick, or

contrivance.” Id. at *5. “As a result, [Driver’s Privacy Protection Act] violations

are not self-concealing, and [plaintiffs] cannot reap the benefit of equitable

tolling.” Id. We are bound to follow that holding. See United States v. Archer,

531 F.3d 1347, 1352 (11th Cir. 2008) (“[A] prior panel’s holding is binding on all

subsequent panels unless and until it is overruled or undermined to the point of

abrogation by the Supreme Court or by this court sitting en banc.”).

      Accordingly, the district court did not err in finding that the limitations

period for McCourtney-Bates’ claim had not been equitably tolled.

      AFFIRMED.




                                          3